UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-4236


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ROBERT S. LEBEN,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Mary G. Lewis, District Judge.
(3:14-cr-00858-MGL-1)


Submitted:   September 29, 2016           Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Winston
David Holliday, Jr., Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert S. Leben pled guilty, pursuant to a written plea

agreement, to conspiracy to defraud, in violation of 18 U.S.C.

§ 1343 (2012).      The district court sentenced Leben to 40 months’

imprisonment,       a    sentence       within      the     applicable        Sentencing

Guidelines      range.        Counsel       has    filed    a    brief      pursuant    to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal but questioning whether

the district court substantially complied with Fed. R. Crim. P.

11 in accepting Leben’s guilty plea.                   Although notified of his

right to do so, Leben has not filed a pro se brief.                                  After

careful review, we affirm.

       Prior to accepting a guilty plea, a court must conduct a

plea     colloquy   in       which     it   informs       the    defendant     of,     and

determines that the defendant understands, the nature of the

charge    to    which   he    is     pleading     guilty,    the   maximum      possible

penalty he faces, and the various rights he is relinquishing by

pleading guilty.         Fed. R. Crim. P. 11(b)(1); United States v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                      The district court

also     must   ensure       that     the   defendant’s         plea   is    voluntary,

supported by a sufficient factual basis, and not the result of

force, threats, or promises not contained in the plea agreement.

Fed. R. Crim. P. 11(b)(2)-(3); DeFusco, 949 F.2d at 119-20.



                                             2
      Because Leben did not move to withdraw his guilty plea in

the district court or otherwise preserve any allegation of Rule

11 error, we review the plea colloquy for plain error.                 United

States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).             “To prevail

on a claim of plain error, [Leben] must demonstrate not only

that the district court plainly erred, but also that this error

affected his substantial rights.”            Id. at 816.    In the guilty

plea context, a defendant establishes that an error affected his

substantial rights if he demonstrates a reasonable probability

that he would not have pled guilty but for the error.            Id.

      The   record    reveals   that   the   district   court   conducted    a

thorough plea colloquy with Leben.             The court erred only in

failing to explicitly state that it accepted the factual basis

presented by the Government at the Rule 11 hearing.             At the Rule

11 hearing, Leben agreed that the factual basis as presented by

the   Government     was   correct.    Further,   neither   Leben   nor   the

record suggest that, but for the court’s failure to expressly

accept the factual basis, he would not have pled guilty.

      Accordingly, we conclude that the district court did not

commit reversible plain error in accepting Leben’s guilty plea.

In accordance with Anders, we have reviewed the entire record in

this case and have found no meritorious issues for appeal.                  We

therefore affirm Leben’s conviction and sentence.                This court

requires that counsel inform Leben, in writing, of the right to

                                       3
petition   the    Supreme     Court    of       the   United    States   for    further

review.    If Leben requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may   move    in       this    court        for       leave    to    withdraw      from

representation.        Counsel’s motion must state that a copy thereof

was served on Leben.

      We dispense with oral argument because the facts and legal

contentions      are   adequately      presented        in    the   materials    before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            4